DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a machine learning device and a chatter vibration determination device, in claim 1,  a determination unit, analysis unit  in claims 2, 3, 4, and adjustment unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim limitation “analysis unit”, “determination unit”, “adjustment unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the function.  The specification does not provide example of actual structures that would perform all the recited functions in the pending claims. In order to overcome this rejection, applicant must point out what known electronic/electrical structures could perform the recited functions.    Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more. 
Regarding claim 1, Step 1: the claim(s) recite(s) a machine which is statutory categories of invention.
Step 2A Prong one: (Limitation A) the claim recites a machine learning device configured to execute processing related to machine learning using a learning model obtained by modeling the relationship of chatter vibration with a machining condition for cutting, based on the state data.  The limitation of modeling the relationship of chatter vibration with a machining condition for cutting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the help of pen and paper but for recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “modeling” in the context of this claim encompasses a person using rules (learning model) to generate an mathematical expression expressing the relationship of chatter vibration with a machining condition for cutting.
(Limitation B) the claim recites a machine learning device configure to estimate the occurrence/non-occurrence of chatter vibration and the improvement of the chatter vibration.  The limitation of estimate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “estimate” in the context of this claim encompasses a person making an observation and evaluation that whether the occurrence/non-occurrence of chatter vibration and the improvement of the chatter vibration based on the observation of machine state data.
Step 2A Prong Two:  Besides the abstract ideas, (Limitation C) the claim recites a machine learning device configured to observe machining condition data including a feed speed and a spindle rotational frequency in the cutting as state data representative of the current state of environment.  This additional element represents mere data gathering (obtain feed speed and a spindle rotational frequency information) that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Similarly, (Limitation D) the claim recites to output the result of the estimation of the occurrence/non-occurrence of the chatter vibration and the improvement of the chatter vibration merely represents insignificant extra-solution activity because it is a mere data output.  
Step 2B:  This judicial exception is not integrated into a practical application. The claim as a whole does not amounts to significantly more than the recited exception.  The claim has two addition elements.  This first is a machine learning device which is configured to perform limitation (A) and (B).  As explained previously, the controller is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  The second additional element is limitation (C) and (D) which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant.  Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Regarding claim 2, The claim recites a determination unit, configured to estimate the occurrence/non- occurrence of chatter vibration based on the relationship between the state data observed from the machine tool and individual clusters included in the learning model and an analysis unit configured to analyze the state data observed from the machine tool and the learning model and estimate a machining condition included in the machining condition data for the improvement of the chatter vibration.  The limitation of estimate and analyze, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “estimate” and “analyze” in the context of this claim encompasses a person making an observation and evaluation of the occurrence/non-occurrence of chatter vibration, machining condition to improve the chatter vibration.
Regarding claim 3, The claim recites a determination unit, configured to estimate the occurrence/non-occurrence of chatter vibration based on an estimated value of chatter vibration obtained and an analysis unit configured to analyze the state data observed from the machine tool and the learning model and estimate a machining condition included in the machining condition data for the improvement of the chatter vibration.  The limitation of estimate and analyze, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “estimate” and “analyze” in the context of this claim encompasses a person making an observation and evaluation of the occurrence/non-occurrence of chatter vibration, machining condition to made improvement for the chatter vibration.
Regarding claims 4, 5, 6, the claims recite “estimate” which can be performing in the human mind as discussed in claim 2 and 3.
Regarding claim 7, the claim recites a learning model adjustment unit configured to make an adjustment to use the learning model for the estimation of the occurrence/non-occurrence of chatter vibration.  The limitation of adjustment , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, adjustment in the context of this claim encompasses a person making change to the rule when apply to a new machine.
Regarding claims 8-12, it is noted that the limitation do not substantially differ from claims 1-7.  Therefore, the claims directed to an abstract idea without significantly more as discussed in claims 1-7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirasuga Keiichi (“Keiichi”) JP 2020082334.
Regarding claim 1, Keiichi discloses a chatter vibration determination device [10 of Fig. 1] configured to control a machine tool [205+207] for cutting a workpiece [206] by relatively moving the workpiece and a tool [201], the chatter vibration determination device comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a machine learning device [100 in fig. 2] configured to observe machining condition data including a feed speed [feed rate] and a spindle rotational frequency [cutting rotation frequency] in the cutting as state data representative of the current state of environment, 
The feature amount extraction unit 103 acquires the processing condition parameter D4 including the cutting fundamental frequency from the NC device 207. The processing condition parameter D4 is, for example, the cutting rotation speed (that is, the cutting rotation frequency), the material of the processing target, the feed rate of the processing target, the cutting thickness of the processing target, the type of processing (for example, end mill processing or parting). Processing etc.), etc. The feature amount extraction unit 103 uses the processing condition parameter D4 to generate one or more feature amounts (“first feature amount” from the requency space data L1 generated from the labeled sensor data 101a by the FFT calculation unit 102 during the learning process. (Also referred to as “first extraction process”) for extracting the learning data L2 including a feature vector including a feature vector composed of the sensor data D0. Extraction processing (also referred to as "second extraction processing") for extracting determination target data D2 including one or more characteristic quantities (also referred to as "second characteristic quantities") from the frequency space data D1 generated from. ) And do. By increasing the number of feature quantities included in the feature vector, it is possible to improve the accuracy of the determination of the presence or absence of chatter vibration. There ore, it is desirable that the number of feature quantities included in the feature vector is plural. [end of page 5 to page 6]

execute processing related to machine learning using a learning model obtained by modeling [feature vectors] the relationship of chatter vibration with a machining condition for the cutting, based on the state data, and 
The chatter vibration learning unit 104 receives the learning data L2 including the feature vector generated by the feature amount extraction unit 103, and outputs it as a feature amount included in the feature vector and a label indicating the presence or absence of chatter vibration corresponding to the feature amount. Based on this, a learning algorithm prepared in advance is used to acquire a boundary surface used for determining the presence or absence of chatter vibration, and a learning model 105a which is the result of this learning is generated. An example of the boundary surface is shown as a hyperplane in FIG. 8 described later. The generated learning model 105a is stored in the storage unit 105. [page 6]

FIG. 3 is an explanatory diagram showing a process of generating the learning model 105a in the chatter vibration detection apparatus 100 according to the first embodiment, that is, a process at the time of learning processing. [read page 6]

FIG. 7 is a diagram showing an example of learning data L2 including a feature vector generated by the feature amount extraction unit 103 in a table format during the learning process of chatter vibration detection apparatus 100 according to the first embodiment. FIG. 7 generates one or more feature vectors composed of n (n is a positive integer) feature quantities and a label that is information indicating the presence or absence of chatter vibration. Chatter vibration learning unit 104 generates learning model 105a from learning data L2 including the generated one or more feature vectors, and stores this in storage unit 105. [read page. 10]

estimate the occurrence/non-occurrence of chatter vibration and the improvement of the chatter vibration [using the learning model 105a; see also fig. 8; The chatter vibration suppression unit 107 sends to the processing apparatus 200 a control signal C1 for suppressing chatter vibration, that is, a control signal C1 for performing chatter vibration suppression operation based on the determination result information D3 output from the chatter vibration detection apparatus 100 - page 2], and 
In order to determine the presence or absence of chatter vibration with high accuracy, it is desirable to extract an effective feature amount and generate the learning model 105a from this effective feature amount. Chatter vibration is classified into forced chatter vibration having a correlation with the cutting fundamental frequency Fc and regenerative chatter vibration having no correlation with the cutting fundamental frequency Fc. That is, when there is a remarkable peak (that is, a peak with a large peak power) at a frequency that is an integral multiple of the cutting fundamental frequency Fc, it is considered that forced chatter vibration is likely to occur. Further, when there is a remarkable peak at a frequency that is a non-integer multiple of the cutting fundamental frequency Fc, it is considered highly possible that reproduction chatter vibration is occurring. Therefore, in order to extract a feature amount effective for chatter vibration detection, it is desirable that a peak having a frequency that is an integral multiple of the cutting fundamental frequency Fc is reliably extracted. For that purpose, it is desirable to determine the frequency resolution Fstep so that the frequency that is an integral multiple of the cutting fundamental frequency Fc is an integer multiple of the frequency resolution Fstep. In other words, it is desirable to satisfy the following expression (3). [page 7]

FIG. 9 is a diagram showing, in a tabular form, an example of determination target data D2 including the feature amount for one frame input to chatter vibration determination unit 106 during the determination process of chatter vibration detection apparatus 100 according to the first embodiment. is there. At the time of cutting processing, the sensor data output from the sensors 204 in the x, y, and z directions are subjected to framing by the FFT calculation unit 102 and conversion processing into frequency space data by a method similar to that at the time of learning processing. A feature amount extraction process for each frame is performed by the amount extraction unit 103. When the feature amount for one frame is input to the chatter vibration determination unit 106 in the data format shown in FIG. 9, the chatter vibration determination unit 106 uses the learning model 105a acquired in advance learning to input the input one frame. The presence or absence of chatter vibration is determined in real time for each minute data, and the determination result information D3 is output to the chatter vibration suppressing unit 107.

As described above, the chatter vibration detection apparatus 100 or the chatter vibration detection method according to the first embodiment can be used to detect chatter vibration with high accuracy. Specifically, since the presence or absence of chatter vibration is determined based on the combination of feature amounts using a multidimensional feature amount space having a plurality of feature amounts as coordinate axes, the determination accuracy of the presence or absence of chatter vibration is improved. be able to. [page. 11; read further page 12]


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


designed to output the result of the estimation of the occurrence/non-occurrence of the chatter vibration and the improvement of the chatter vibration [read Fig. 9 of page 11].
The chatter vibration determination unit 106 uses the learning model 105a stored in the storage unit 105 to determine the presence or absence of chatter vibration for the feature amount D2, and outputs determination result information D3 indicating the result of this determination. To do. In the first embodiment, the determination result information D3 is output to the chatter vibration suppressing unit 107. [page 5]


Regarding claim 8, it is noted that the limitation do not substantially differ from claim 1.  As demonstrated previously, Keiichi anticipated the limitations in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi as applied to claim 1 above, and further in view of Besuchet et al. US Pub. No. 2015/0254336 (“Besuchet”).
Regarding claim 5, Keiichi teaches output of the result of the estimation of the occurrence/non-occurrence of the chatter vibration and the improvement of the chatter vibration [see discussion in claim 1].  Keiichi does not expressly teach the machining condition is automatically estimated based on the output of the result of the estimation of the occurrence/non-occurrence of the chatter vibration and the improvement of the chatter vibration.
Besuchet presents an invention which to provide a tool that can evaluate and predict the chatter stability of machining tools for a wide range of cutting conditions, improving therewith the prediction capability of known chatter predictions systems.  Specifically, Besuchet teaches the machining condition [Spindle speed] is automatically estimated based on the output of the result of the estimation of the occurrence/non-occurrence of the chatter vibration and the improvement of the chatter vibration.
[0039] Alternatively, each of the connected individual machining tools includes a chatter prediction system, preferably implemented in the machine controller of the machining tools. That the prediction system retrieves from the central chatter database the stored experimental chatter conditions corresponding to machining conditions equivalent to machine parameter settings foreseen for the related individual machine tool to predict therewith the occurrence of chatter during the operation of the machine tool.

[0049] Based on the tool-workpiece vibrations monitored during the cut interaction and some further information (e.g. spindle speed and number of teeth of the cutter) provided by the machine controller of the monitored machine tool, the automatic chatter detection system of the machine is able to identify and characterize the current state of the machining process (e.g. stable cut or chatter with dominant chatter frequency) forming therewith the so called experimental chatter conditions (or chatter condition information). In order to collect the obtained data into a central chatter database indicated in the under part of the figure, the machine controller must provide on the other hand information about the corresponding tool center point (contact point between tool and workpiece) dynamics and the cutting force interaction so that the current machining conditions can be categorized and compared in the central chatter database with equivalent machining conditions from other networked machines. These machining conditions with the corresponding state of the milling process provided by the machine controller and the chatter conditions determined by the automatic chatter detection system form the so called chatter data which are forwarded to the central chatter database via an appropriate data connection (illustrated is a secured network). All these experimental data are then combined to create experimental stability maps susceptible to help the operator or the machine controller subsequently to select adequate machining parameters for new manufacturing processes. The central chatter database is consequently also used to provide to the machine controllers the stored chatter data (stored in chatter stability maps) collected from this machine or from other networked machines and corresponding to equivalent foreseen machining conditions. The chatter data transferred between the connected machines and the central chatter database might also contain chatter predictions generated by a chatter prediction system. Chatter predictions corresponding to the foreseen machining conditions are provided to the machine controller from the central chatter database wherein the chatter prediction system is integrated (see FIGS. 2 and 4). These predictions are based on a physical model, which predicts by calculation the occurrence of chatter for the foreseen machine conditions or settings, and may be represented in the form of stability lobes diagrams, helping the operator or the machine controller to select optimal chatter-free machining conditions (respectively machine settings).

[0055] Based on the data collected from different networked machines, experimental chatter stability maps can be generated. One can imagine that these experimental stability maps could be provided to a machine or CAM operator or to a machine control system in order to support the selection of adequate cutting parameters based on the experience made with occurred machining operations and collected in those chatter stability maps.

[0056] For instance, for a specific machining condition (regarding machine, tool and workpiece), the experimental results provided by the chatter database can be represented in a 3 dimensional space defined by the axial and radial depths of cut as well as the spindle speed, as represented in FIG. 5.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they both directed to the method and system for predicting the occurrence/non-occurrence of chatter vibration.  Besuchet’s teachings of output of the result of the estimation of the occurrence/non-occurrence of the chatter vibration and the improvement of the chatter vibration would further help the operator to select an optimal chatter-free machining parameters for a machine tool.
Regarding claim 6, Keiichi in view Besuchet teaches guidance [stability map of Besuchet] based on the output of the result of the estimation of the occurrence/non-occurrence of the chatter vibration and the improvement of the chatter vibration is displayed [see Fig. 5 of Besuchet].

Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi as applied to claim 1 above.
Regarding claim 7, Keiichi teaches The chatter vibration detection devices according to the first to third embodiments use the learning model 105a generated by the previous learning process to perform the process of determining whether chatter vibration is present. However, when cutting a new pattern, the learning model 105a may not be able to handle the cutting of a new pattern, and it may not be possible to accurately determine the presence or absence of chatter vibration….. The learning data generation unit 302 adds the learning label L0 input by the user to the sensor data D0 output from the sensor 204 that is temporarily stored in the temporary storage unit 303, and creates new labeled sensor data. , Add new labeled sensor data (that is, new learning data) to the existing labeled sensor data. Then, the FFT calculation unit 102 and the feature amount extraction unit 103 generate new feature data as new learning data, and the chatter vibration learning unit 104 performs learning to update the learning model 105a.  [page 18-19].  In other words, when machining a new pattern, the system configured to make an adjustment to use the learning model for the estimation of the occurrence/non-occurrence of chatter vibration.  
Keiichi does not expressly teach to make an adjustment to use the learning model for the estimation of the occurrence/non-occurrence of chatter vibration in another machine tool.  However, examiner takes official notice that such feature is well known in the field of neural network.  One of ordinary skill in the art would motivated to provide such feature in order to shorting the learning time when apply the model to a new machine.  Thus save time and money.
Regarding claim 12, see claim 7.
Allowable Subject Matter
Claims 2-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4 and 9-10 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2017/0060104 to Genma teaches a machine learning device serving as an artificial intelligence is introduced into a numerical controller for controlling a machine tool for machining a workpiece. Thus, machine learning of machining condition adjustment with respect to machining-state data acquired from the machine tool, such as spindle revolution number, feed rate, cut amount, machine vibration (chatter), chattering sound, tool wear/breakage state, and machined-surface state, is performed to optimally adjust machining conditions in accordance with machining state.
US Pub. No. 2018/0164757 to Matshushima et al. teach a machine learning device for detecting an indication of an occurrence of chatter in a tool for a machine tool, includes a state observation unit which observes at least one state variable of a vibration of the machine tool itself, a vibration of a building in which the machine tool is installed, an audible sound, an acoustic emission and a motor control current value of the machine tool, in addition to a vibration of the tool; and a learning unit which generates a learning model based on the state variable observed by the state observation unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115